EXAMINERS AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Klinko on 05/16/2022. 
The claims have been amended as follows:
1. (Currently Amended) A method for increasing the magnesium ion concentration of feed water, the method comprising the following steps:
(a) providing an inlet flow of feed water QIN, wherein the feed water has a total alkalinity (CaCO3) of from 5 to 200 mg/L;
(b) increasing the concentration of carbon dioxide in said inlet flow QIN to obtain a flow of carbon dioxide-containing feed water QCO2; and
(c) passing the carbon dioxide-containing feed water of flow QCO2 through a solid bed to obtain an outlet flow of treated water QOUT;
wherein the solid bed in step (c) comprises a magnesium ion source in the form of solid particles having a solubility limit in water of 10 g/L or less, measured at 20 °C and 100 kPa;
wherein in step (b) the concentration of carbon dioxide in the carbon dioxide- containing feed water of flow QCO2 is adjusted to a concentration of from 20 to 100 mg/L;
wherein the magnesium ion source comprises one or more sources selected from the group consisting of brucite[[,]] and hydromagnesite
wherein the particles have a weight median particle size in the range of from 0.5 to 1.5 mm; and
wherein a contact time in step (c) between the carbon dioxide-containing feed water of flow QCO2 and the solid bed is at least 0.1 min and less than 5 min.

9. (Currently Amended) The method according to claim 1, comprising the brucite being selected from the group consisting of natural brucite, partially calcined brucite, and fully calcined brucite
or the hydromagnesite being selected from the group consisting of natural hydromagnesite, partially calcined hydromagnesite, fully calcined hydromagnesite, and synthetic hydromagnesite.

18. (Currently Amended) A flow reactor system for use in a water treatment system for increasing the magnesium ion concentration of feed water, said flow reactor comprising:
(i) an inlet, the inlet being configured to receive a flow of carbon dioxide- containing feed water QCO2 and in flow communication with means to increase the concentration of carbon dioxide in the flow of feed water; 
(ii) a solid bed, the solid bed being configured to receive the flow of carbon dioxide-containing feed water QCO2 from said inlet and to obtain an outlet flow of treated water QOUT; and
(iii) an outlet being configured to release the outlet flow of treated water QOUT;
wherein the solid bed comprises a magnesium ion source in the form of solid particles having a solubility limit in water of 10 g/L or less, measured at 20 °C and 100 kPa; and
wherein the magnesium ion source comprises one or more sources selected from the group consisting of brucite and hydromagnesite.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The Subject matter of system claims 15-20 and 23-25 regarding the system structure of: water treatment system features of “line”, “pretreatment device”, “inlet flow” and downstream “solid bed” in claim 15, the “injection device” in claim 16, the “flow reactor” of claim 17; flow reactor system features of “flow reactor”, “inlet”, “means to increase the concentration of carbon dioxide in the flow of feed water (of injection device or cation exchanger)”, solid bed”, “outlet” in claim 18, placement of solid bed in a “cavity of flow reactor” for claim 19, and the flow reactor being a “flow cartridge” in claim 20 must be shown.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15 and 18 are deemed distinguished in view of recitations of the particular for of magnesium ion source and accompanying recitations of the solid source being particles having a solubility limit in water of 10g/L or less, measured at 20 0C and 100 kPa, in combination with increasing the concentration of carbon dioxide in the inlet flow for claim 1, or corresponding pretreatment device or means to increase concentration of carbon dioxide for claims 15 and 18, respectively. 
Regarding amendment of claim 1, the amendment deleting the option of the magnesium ion source being partially calcined dolomite was in response to further consideration of document RU 2170044 concerning addition of such dolomite to remineralize water.
Regarding amendment of claim 9, this amendment was made for purposes of mitigating 35 U.S.C. 112 (b) issues concerning grammatical clarity.
Regarding amendment of claim 18 to include recitation of the flow reactor being a flow reactor system and the reactor inlet being in flow communication with means to increase the concentration of carbon dioxide in the flow of feed water was made both to clarify the meaning of the 1st clause of the claim regarding positive recitation of structure for the feed water containing increased carbon dioxide, and to obviate a possible Obviousness Double Patenting rejection over co-pending application 16/629,826. 
Support for such amendment is found in claim 16 and in the Specification at pages 17-18 concerning structure which would be operable for increasing the carbon dioxide concentration in the feed water by either of injecting gaseous carbon dioxide into the inlet flow of feed water, or contacting the inlet flow of feed water with an acidic cation exchanger. The claim language “means to increase the concentration of carbon dioxide in the flow of feed water” is interpreted as thus being either structure for injecting gaseous carbon dioxide into the inlet flow of feed water, such as the “injection device” of claim 16, or for contacting the inlet flow of feed water with an acidic cation exchanger.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
05/16/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778